Citation Nr: 1336838	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  12-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for moderate instability, residuals, excision, right tibial tubercle.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis with limited flexion, right knee.

3.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and P.S.
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a September 2011 rating decision by the RO in Pittsburgh, Pennsylvania.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issues of new and material evidence to reopen service connection for a left knee disability, claimed as secondary to service-connected right knee disabilities, and service connection for a low back disability, claimed as secondary to service-connected right knee disabilities, have been raised by the record but may not been adjudicated by the RO.  See Notice of Disagreement dated December 2011 and VA Form 9 dated in March 2012.  It appears that the RO is in the process of adjudicating these matters.  See December 2012 VA compensation and pension examination.  To the extent that any of these matters have not been addressed by the RO, and as the Board does not have jurisdiction over those issues, they are referred to the Agency of Original Jurisdiction for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran testified that he is in receipt of Social Security benefits due to his disabilities, including his knees.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Veteran's Social Security records should be obtained and associated with the claims file.  

The Board notes further that at the time of the June 2012 personal hearing the Veteran had last been afforded a VA examination of his right knee in August 2010.  The Veteran's testimony essentially indicated that his right knee symptomatology had increased since that time; he also stated that he has a tender right knee surgical scar that should be considered in the evaluation of his knee disability.  In the interim, the Veteran apparently filed claims for service connection for disabilities of the left knee, right foot, and back and a claim for a TDIU and was afforded a VA general medical examination in December 2012.  This examination also included an evaluation of the Veteran's right knee disability including any associated scars.  However, neither the paper nor the electronic file includes any further adjudication of those pending claims and there is no indication that the RO has considered the findings from the December 2012 examination of the right knee in the adjudication of the current appeal.  See 38 C.F.R. § 19.31 (2013).  On remand, the RO should reconsider the Veteran's claim for increased ratings for the right knee in light of the additional evidence and issue to the Veteran a supplemental statement of the case.  

Further, as noted, it is unclear whether the RO has adjudicated the Veteran's claim for a TDIU, on remand the RO should address this matter if it has not done so already.  In this regard, the Veteran testified that his right knee disabilities prevent him from performing his employment in construction work.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the Veteran has raised a TDIU claim.  In this regard, while the report of a December 2012 VA examination of the knees reflects that the VA examiner noted the Veteran's own report of the impact of his service-connected knee disabilities on his employability, the VA examiner did not provide an opinion as to the impact of the Veteran's service-connected right knee disability on his employability.  In light of the foregoing, the Board finds that the case should be returned to the December 2012 VA examiner in order to address this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of their decision as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  All efforts to obtain these records and any negative responses received must be documented and associated with the file, and the Veteran must be notified of VA's inability to obtain the records and the efforts it made in this regard.   

2.  Refer the case to the December 2012 VA examiner for a supplemental opinion regarding the impact of the Veteran's service-connected right knee disabilities on his employability.  If that examiner is unavailable, schedule the Veteran for a new VA examination of this service-connected right knee.  The claims file should be provided for the examiner's review.  The examiner should provide an opinion based on the evidence of record including the findings from the December 2012 VA examination as to impact of the Veteran's service-connected right knee disability on his ability to retain and maintain employment without consideration of the Veteran's age and any nonservice-connected disabilities.  

The examiner should provide a detailed rationale, with references to the record, for the opinion. 

3.  After completion of the requested development, readjudicate the issues of entitlement to increased ratings for the service-connected right knee moderate instability, residuals, excision, right tibial tubercle and  degenerative arthritis with limited flexion, right knee  to include the issue of whether a separate rating for right knee surgical scars is in order, and entitlement to a TDIU, to include on an extraschedular basis (if the percentage requirements of 38 C.F.R. § 4.16(a) are met within the appeal period, then the adjudication should address whether a TDIU is warranted pursuant to § 4.16(a)).  All evidence added to the record since the February 2012 statement of the case should be considered in the adjudication of these claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter the claims should be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 




							(Continued on the next page)

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


